Citation Nr: 0937905	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-16 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

4.  Entitlement to a compensable rating for a low back 
disability.

5.  Entitlement to a compensable rating for a left ankle 
disability.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1996 to May 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2005 and 
December 2006 by the Columbia, South Carolina, and Winston-
Salem, North Carolina, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

The Board notes that in October 2005 the Columbia RO, in 
pertinent part, established service connection for chronic 
mechanical back strain with degenerative changes and assigned 
a noncompensable rating.  The RO also denied service 
connection for bilateral knee and bilateral ankle disorders, 
hypertension, and gastroesophageal reflux disease (GERD).  In 
correspondence dated in December 2005 the Veteran expressed 
disagreement with the rating decision as to his service-
connected mechanical back strain and the denial of service 
connection for knee disorders, ankle disorders, hypertension, 
and GERD.  In a December 2006 rating decision the Winston-
Salem RO granted entitlement to service connection for 
patellofemoral syndrome of the right and left knees and for 
the residuals of a left ankle sprain, status post fracture of 
the tibial plafond.  The Veteran submitted a notice of 
disagreement as to the assigned ratings for these 
disabilities in January 2007.  These issues were certified 
for appellate review in March 2009.

The Board notes the issues of entitlement to a compensable 
rating for mechanical back strain with degenerative changes 
and entitlement to service connection for a right ankle 
sprain, hypertension, and GERD were addressed in December 
2006 statement of the case.  Although these issues were not 
addressed in a subsequent supplemental statement of the case 
nor certified for appellate review, the Board finds the 
Veteran's January 2007 correspondence was sufficient to 
perfect his appeal as to his increased rating claim for a low 
back disability and his service connected claim for a right 
ankle disability.  Therefore, these matters are included as 
issues on appeal.

The issues of entitlement to increased ratings for right 
knee, left knee, low back, and left ankle disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence of record demonstrates no present right 
ankle disability.


CONCLUSION OF LAW

A right ankle disability incurred in or aggravated by active 
service is not shown.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran as to 
his service connection claim in a July 2005 letter.  That 
letter notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  A VA examination was provided in August 
2005 and the medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that 'Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability. In the absence of proof of a present disability, 
there can be no valid claim.'  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

In this case, service medical records show the Veteran was 
treated for a right ankle sprain in March 1997.  A report of 
medical assessment signed in January 2005 noted the Veteran 
complained of chronic bilateral ankle pain.  

On VA examination in August 2005 the Veteran stated he had 
experienced multiple ankle sprains during active service with 
continuing pain.  The examiner noted the ankles was normal 
with dorsiflexion to 20 degrees and plantar flexion to 45 
degrees, bilaterally.  There was no tenderness or pain on 
motion.  On repetition of motion studies there was no 
alteration in the range of motion or increased pain.  X-ray 
examination of the right ankle revealed old trauma to the 
inferior aspect of the medial malleolus.  The ankle mortise 
was unremarkable and the soft tissues were negative.  The 
diagnoses included remote ankle sprains with residuals.

In statements in support of his claim the Veteran asserted 
that service connection was warranted for an ankle disorder.  
He stated, in essence, that his ankle injury was not simply 
an acute episode.  

Based upon the evidence of record, the Board finds that a 
present right ankle disability is not shown.  There is no 
competent evidence indicating any present right ankle 
disability.  The August 2005 VA examination revealed no 
limitation of motion, no X-ray evidence of arthritis, and no 
objective evidence of pain.  The Court has held that a 
veteran's statements as to subjective symptomatology alone 
(such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).

While the Veteran may sincerely believe that he has a right 
ankle disability that was incurred as a result of service, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim for entitlement to service 
connection for a right ankle disability must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for a right ankle 
disability is denied.


REMAND

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination, without good cause, an 
increased rating claim shall be denied.  See 38 C.F.R. 
§ 3.655 (2009).  The Court has held that the burden was upon 
VA to demonstrate that notice was sent to the claimant's last 
address of record and that the claimant lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); 
see also Connolly v. Derwinski, 1 Vet. App. 566 (1991).  The 
Court has also held, however, that VA's "duty to assist is 
not always a one-way street."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  If a claimant wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
relevant evidence.  

In this case, VA records show the Veteran failed to report 
for a scheduled VA examination in February 2008.  The Board 
notes, however, that in correspondence dated in September 
2007 the Veteran notified VA that he was moving to Germany 
and that VA records dated in March 2008 noted the Veteran had 
moved to Germany and a new mailing address was provided.  
Therefore, the Board finds that further efforts are required 
for adequate determinations as to the issues on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for the 
disabilities on appeal.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Appropriate efforts must be 
made to obtain all available VA 
treatment records.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts 
in this regard, in order to allow him 
the opportunity to obtain and submit 
those records for VA review.

2.  The Veteran should be afforded a VA 
or an appropriate contract examination 
for opinions as to the current nature and 
severity of his service-connected right 
knee, left knee, low back, and left ankle 
disabilities.  All indicated tests and 
studies are to be performed, and a 
comprehensive history is to be obtained.  
The examinations must be conducted 
following the protocol in any applicable 
VA Disability Examination Worksheet.

Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the examiner for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claims.

4.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished a supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


